DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 thru 9, 13, 14, 21, 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanawati et al. 10,325,833 B1 in view of Cai US 2007/0141792 A1 in view of Bhalla US 8,110,869 B2.  Kanawati discloses (see, for example, FIG. 3B) a semiconductor-on-insulator transistor 300 comprising a semiconductor layer 306, buried oxide layer 305, substrate 304, transistor body 315, gate fingers 331/332/333, source regions 311-314, and drain regions 311-314.  Kanawati does not disclose a heavily-doped body-implant region overlapping at least one of said source regions and a common silicided region.  However, Cai discloses (see, for example, FIG. 2E) a semiconductor device 20 comprising a heavily-doped body implant region 70 overlapping a source region 56.  A common silicided region 76 electrically ties a heavily-doped body-implant region 70 to at least one of said source regions 56.  It would have been obvious to one of ordinary skill in the art to have a heavily-doped body-implant region overlapping at least one of said source regions and a common silicided region electrically tying said heavily-doped body-implant region to said at least one of said source regions in order to minimize parasitic effects and leakage while using a minimal number of contact areas, which creates a larger safe operating area.
Kanawati in view of Cai does not disclose at least one of said gate fingers comprises a stub adjacent to said heavily-doped body-implant region.  However, Bhalla discloses (see, for example, Fig. 12A) a transistor comprising a gate electrode wherein the gate electrode includes wide gate portions 825 and narrow gate portions 825’.  In column 9, lines 49-51, Bhalla discloses that such a structure optimizes space between the gate fingers for the body regions to form an active FET.  It would have been obvious to one of ordinary skill in the art to have at least one of said gate fingers comprises a stub adjacent to said heavily-doped body-implant region in order to optimize space between the gate fingers for the body regions.  
Regarding claims 2, 9, and 22, see, for example, FIG. 2E wherein Cai discloses said heavily-doped body-implant region 70 being situated partially outside said source regions 56 and near gate contacts 38.
	Regarding claim 6, 7, 13, 14, and 26, it was well known in the art to use SOI devices in amplifiers such as a low noise amplifier or a power amplifier in order to utilize its lower parasitic capacitance and lower leakage current.  Further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex Parte Masham, 2 USPQ F. 2d 1647 (1987).
	Regarding claim 8, see, for example, the rejection for claim 1 above.  Kanawati discloses (see, for example, FIG. 3B) a semiconductor device comprising a source silicided region 353, and drain silicided region 355.  Further, in FIG. 2E, Cai discloses a portion (i.e. body tie silicided region) of the silicided region 76 over the body heavily-doped body-implant region 70 and another portion (i.e. source silicided region) of the silicided region being over the source region 56.
Regarding claim 21, see, for example, the rejection for claim 1 above.  Further, in FIG. 2E, Cai discloses the silicided region 76 electrically tying said body-implant region 70 to said source region 56.

3.	Claims 3, 10, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanawati et al. 10,325,833 B153 in view of Cai US 2007/0141792 A1 in view of Bhalla US 8,110,869 B2 as applied to claims 1, 2, 6-9, 13, 14, 21, 22, and 26 above, and further in view of Bhalla et al. US 2011/0042742 A1.  Kanawati in view of Cai in view of Bhalla does not clearly disclose a tapered portion.  However, Bhalla discloses (see, for example, FIGURE 19) a semiconductor device 220 comprising a tapered portion 227.  It would have been obvious to one of ordinary skill in the art to have a tapered portion in order to further manipulate spacing between the gate fingers with a smooth surface, and since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 10, and 23, see, for example, the rejection for claim 3 above.

4.	Claims 4, 11, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanawati et al. US 10,325,833 B1 in view of Cai US 2007/0141792 A1 in view of Bhalla US 8,110,869 B2 as applied to claims 1, 2, 6-9, 13, 14, 21, 22, and 26 above, and further in view of Mallikarjunaswamy US 2018/0076319 A1.  Kanawati in view of Cai in view of Bhalla does not clearly disclose said heavily-doped body-implant region being situated inside said source regions.  However, Mallikarjunaswamy discloses (see, for example, FIG. 6 (b)) a semiconductor device 150 comprising a heavily-doped body-implant region 108 being situated inside a source region 104 and near a center of a gate electrode.  It would have been obvious to one of ordinary skill in the art to have said heavily-doped body-implant region being situated inside said source regions in order to further reduce cell pitch of the semiconductor device.
Regarding claims 11, and 24, see, for example, the rejection for claim 4 above.

5.	Claims 5, 12, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanawati et al. US 10,325,833 B1 in view of Cai US 2007/0141792 A1 in view of Bhalla US 8,110,869 B2 as applied to claims 4, 11, and 24 above, and further in view of Bhalla et al. US 2011/0042742 A1.  Kanawati in view of Cai in view of Bhalla does not disclose said stub comprising two tapered portions and being substantially trapezoidal.  However, Bhalla discloses (see, for example, FIGURE 19) a semiconductor device 220 comprising two tapered portions 227 that are substantially trapezoidal.  It would have been obvious to one of ordinary skill in the art to have said stub comprising two tapered portions and being substantially trapezoidal in order to further manipulate spacing between the gate fingers with a smooth surface, and since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 12, and 25, see, for example, the rejection for claim 5 above.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-14, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Eugene Lee
May 25, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815